UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04345) Exact name of registrant as specified in charter:	Putnam Tax Free Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period :	August 1, 2012 — July 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam AMT-Free Municipal Fund Annual report 7 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 53 About the Trustees 54 Officers 56 Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. Income from federally tax-exempt funds may be subject to state and local taxes. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The fund may invest significantly in particular segments of the tax-exempt debt market, making it more vulnerable to fluctuations in the values of the securities it holds than a fund that invests more broadly. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of 2013, U.S. equity market indexes were near record highs, and the overarching theme of the domestic economy appeared to be one of slow healing. Equity investors were encouraged by improving housing and jobs data, as well as by solid corporate earnings. In Europe, the worst of the financial crisis appears to have passed, with some economic forecasts predicting that the eurozone will return to positive growth later this year. Meanwhile, thanks to its government’s massive stimulus initiatives, Japan recently has experienced stronger economic growth after years of stagnation. A primary question confronting markets is how the U.S. central bank will gradually reduce its $85 billion-a-month bond-buying program without derailing the fragile economic recovery. Investors have reacted positively to public reassurances by Fed Chairman Ben Bernanke, who said the central bank would not draw down stimulus until the economy finds itself on firm footing. We cannot predict the pace at which economies will recover, nor can we forecast the full impact of the Fed’s tapering decisions. However, we believe that Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches to address a diverse range of financial goals. We also believe that investing in any market environment is most effective when combined with the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Seeking high current income free from federal taxes Municipal bonds have long been popular investments because they provide income exempt from federal tax, though capital gains are taxable. Putnam AMT-Free Municipal Fund seeks income exempt from traditional income tax as well as from the federal alternative minimum tax (AMT). The AMT is a federal tax that operates in tandem with the regular income tax system. Taxpayers subject to the AMT generally must pay a larger amount in tax, asdetermined by AMT rules. The American Taxpayer Relief Act of 2012, signed by President Obama on January 2, 2013, prevented over 25 million additional taxpayers from having to pay the AMTfor tax year 2012. Even with the tax law change, approximately 4 million taxpayers remained subject to the AMT for 2012, down slightly from 4.3 million in 2011. If you are subject to the AMT, investments that could increase your tax liability include private-activity municipal bonds, which back development projects such as certain housing and resource recovery projects. Putnam AMT-Free Municipal Fund aims to serve investors subject to the AMT. The fund seeks to avoid bonds whose income would be taxable under AMT rules, though income may be subject to state taxes. The fund’s portfolio managers research the municipal market to buy bonds that are not subject to the AMT. Pursuing the fund’s mandate, they also keep the fund invested in high-quality bonds, favoring those that have intermediate- to long-term maturities. The managers’ goal is to provide an attractive level of income exempt from all federal taxes. A permanent fix for the AMT The AMT was introduced in 1969 to target a small number of wealthy taxpayers who did not pay any federal income taxes. Since AMT rules were not indexed for inflation, and because economic growth and inflation have caused wage levels to increase, a rising number of taxpayers are subject to its effects. Over the past decade, Congress has taken steps each year to “patch” the AMT system to avoid a dramatic expansion of the tax. The new law essentially patched the AMT system for 2012 and established parameters to index for inflation going forward. This was accomplished by raising the AMT exemption amount, which generally refers to the amount of income a taxpayer can earn before the AMT applies. According to the Tax Policy Center, the increase in the exemption amount prevented over 25 million additional taxpayers — many with relatively modest income — from having to pay the AMT in 2012. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11-13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Performance of class A shares before their inception (9/20/93) is derived from the historical performance of class B shares. 4 AMT-Free Municipal Fund Interview with your fund’s portfolio manager How did the municipal bond market perform for the year ended July31, 2013? During the early months of the fund’s fiscal year, the investment environment was quite positive for municipal bonds. Demand remained high, supply was relatively tight, and fundamentals in the municipal market continued to improve. As 2012 came to a close, however, investor uncertainty surrounding the fiscal cliff led to a sell-off. By way of background, as part of the 2011 debt-ceiling negotiations, Congress had scheduled $1.2 trillion in tax increases and spending cuts to begin taking effect on January1, 2013. Ultimately, existing tax rates were preserved for the vast majority of taxpayers, but the political gridlock leading up to the final legislation sent some investors to the sidelines to wait for greater clarification. Despite receiving some clarity around tax rates for 2013, the municipal market had somewhat muted performance during the first quarter. Things then turned volatile during the second quarter. The municipal bond market followed the Treasury market to some extent through April2013, and benefited as rates moved lower and prices moved higher. However, in a notable sell-off from May into July, those gains were erased for the municipal market. Continued improvement in the U.S. economy raised concerns about the Federal Reserve paring back its stimulative bond-buying program, known as quantitative easing [QE]. Consequently, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. AMT-Free Municipal Fund 5 interest rates rose sharply, with the yield on the 10-year Treasury bond soaring close to 100 basis points, or a full percentage point, from May through the end of June. Technical pressures in the municipal market compounded the sell-off during June and into July. Faced with the prospect of higher interest rates, many retail investors sold their municipal bond investments. Consequently, municipal bond funds experienced outflows that put further downward pressure on this asset class. Against this backdrop, Putnam AMT-Free Municipal Fund generally performed in line with the average return of its Lipper peer group and underperformed its benchmark index, the Barclays Municipal Bond Index. Why did the markets react so strongly to the Fed’s statements? In early May 2013, the Fed released a statement announcing that the central bank might consider reducing the amount of Treasuries and mortgage debt that it buys as part of its QE program. This market intervention was designed to hold long-term interest rates low and thereby encourage employment and boost economic growth. However, the Fed’s announcement, which also included a more upbeat assessment of the economy, drove interest rates higher in anticipation of the winding down of QE stimulus. Initially, the municipal bond market withstood the rise in Treasury rates, but eventually municipal bond investors became nervous, and municipal yields moved higher as prices declined. Allocations are represented as a percentage of the fund’s net assets as of 7/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 AMT-Free Municipal Fund At the June19 Federal Open Market Committee [FOMC] meeting, Chairman Ben Bernanke clarified that if the optimistic view of the economy’s progress proves to be correct, then a “tapering” of bond purchases may begin somewhat sooner than had been widely expected. While the Chairman was careful to stress that the Fed’s actions will be driven by the progress made by the economy, his remarks were widely seen as hawkish and led to a further rise in interest rates. Consequently, Treasury and municipal bond rates continued their sell-off. More recently, at their July meeting, the Fed acknowledged that economic and labor conditions continue to improve but the unemployment rate remains high. These comments took a decidedly more dovish tone. Chairman Bernanke spoke several times during the month to reassure the market that the nascent U.S. recovery would not be strangled by an overly hawkish monetary policy. The market consensus is that the Fed will indeed announce plans to begin tapering, possibly as soon as its September FOMC meeting. How did sequestration and related legislation impact the municipal bond market? On March1, 2013, the federal budget sequestration went into effect as part of January’s American Taxpayer Relief Act. While the Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/13. A bond rated Baa or higher is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. AMT-Free Municipal Fund 7 political rhetoric associated with those cuts often has painted them as catastrophic, we believe any fallout for most states will be fairly benign. In our view, the cuts won’t be beneficial for states and local communities, but their impact will be staggered over time. Thus, while we believe widespread negative effects are unlikely, isolated budget or insolvency issues may create some headline risk. Sectors and localities that benefit most from federal support and areas that are heavily reliant on defense spending are the most vulnerable, in our opinion. But at this point, it is difficult to quantify exactly how sequestration will affect states’ finances. We believe the ultimate impact will likely depend on how well these states have prepared and budgeted for the sequestration cuts. While a handful of states still face some budget pressure for the remainder of their 2013 fiscal year, 45 states reported that they are likely to meet or exceed their revenue projections for fiscal year 2013, according to the National Conference of State Legislatures. On balance, we think the outlook is becoming increasingly stable, given the general improvement in employment, economic growth, and consumer confidence — all of which have contributed to rising tax collections. It is important to keep in mind that general obligation bonds [G.O.s], which are backed by the general credit and taxing power of state and local municipalities, comprise approximately one third of the overall municipal market, while two thirds are revenue bonds. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 AMT-Free Municipal Fund Generally speaking, we feel that revenue credits, which are typically issued by state and local governments to finance a specific revenue-generating project, are faring well. Among revenue bonds, we continue to see opportunities in sectors such as higher education, utilities, and health care. How would you describe the general health of the municipal bond market? For calendar year 2012, bankruptcy filings represented approximately 0.12% of the $3.7 trillion municipal bond market. This default rate is in line with historical averages, and we do not believe defaults will increase meaningfully in the near future. We expect to see occasional isolated incidents of insolvency, however, which can create headline risk. For example, during the fiscal year Puerto Rico was downgraded by Moody’s and Standard & Poor’s. The government of Puerto Rico has since made proposals for pension reform in an attempt to mend its credit profile. More recently, the City of Detroit filed for Chapter 9 bankruptcy in July. Detroit’s filing was a very large headline event, but it is something that the market had expected for some time. Although there is some near-term headline risk, we feel that the Chapter 9 filing is isolated and expect the impact on the broader municipal market to be negligible. We will continue to monitor the legal proceedings for potential precedents in the market. How did you position the portfolio during the period? We sought to benefit from what we believed were improving fundamentals and still-attractive spreads in the municipal bond market. To this end, we maintained our overweight positions in A-rated and BBB-rated revenue bonds. While we believed that the budget challenges faced by many municipalities were significant, we were confident that conditions would improve as long as the broad economy did not stall. Our overweight to essential service revenue bonds was offset by the fund’s underweight positioning in local G.O.s, which are securities issued at the city or county level. As the federal government looks to reduce transfer payments to the states, we believe that these types of bonds are at risk for downgrades or other headline-driven price volatility. In terms of sectors, relative to the benchmark index, we favored higher education, utility, and health-care bonds. Overall, this credit positioning generally helped the fund’s relative performance during the reporting period. On the other hand, our shorter-duration positioning provided mixed results during the fiscal year and detracted from performance for much of the period, as interest rates in the municipal bond market fell. More recently, the fund’s interest-rate positioning benefited returns relative to our Lipper peers, as interest rates moved higher over the last three months of the period. What is your outlook for the municipal bond market? We continue to have a constructive outlook for municipal bonds, especially as part of a diversified portfolio and for long-term investors seeking tax-free income. The final months of the period proved to be a very volatile time for municipal bonds and may continue to be so over the near term. While the spreads are much narrower than they were at their peak, we believe the recent sell-off has created more attractive opportunities in a dislocated municipal market. In our view, technical factors in the market are the big wild card at this point. Tax-exempt municipal fund outflows have really put a lot of downward pressure on prices in the market. Although we have seen some institutional crossover buyers come into the market to help support prices, we think it is unlikely that we will see volatility subside until outflows and rate volatility diminish. As we mentioned previously, the overall AMT-Free Municipal Fund 9 fundamental credit outlook of municipal bonds appears solid. While investors gained certainty on tax rates for 2013, many issues remain unresolved, including federal budget sequestration, the debt ceiling, and the potential for broader tax reform — all of which could affect the value of municipal bonds. As always, we are monitoring the situation closely and positioning the fund accordingly, based on our analysis. Thank you, Thalia, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. IN THE NEWS Citing a lengthier economic slowdown in emerging-market economies, the deep recession in the eurozone, and the expected tapering of the U.S. Fed’s monetary stimulus, the International Monetary Fund (IMF) has downgraded its growth projec tions for economies worldwide. Economic growth around the world is projected to remain subdued at 3.1% in 2013, the same as it was in 2012, the IMF stated in a mid-year update. Worldwide growth in 2014 will be 3.8%, the IMF predicted. As for the IMF’s regional economic forecasts, growth in the United States is projected to rise from 1.75% in 2013 to 2.75% in 2014. In Japan, growth will average 2% this year, while slowing but remaining positive in 2014. The eurozone economy, however, had a slightly positive second quarter, at 0.3%, according to the European Union’s statistics office, bringing to an end six straight quarters of negative growth. Still, the IMF believes that the 17-nation currency bloc overall will remain mired in recession this year, with negative growth, and in 2014 growth will rise to just below 1%, which is weaker than previously reported. 10 AMT-Free Municipal Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/13 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.03% 5.87% 5.64% 5.64% 5.39% 5.39% 5.79% 5.66% 5.83% 10 years 50.48 44.46 41.22 41.22 39.29 39.29 46.24 41.49 48.19 Annual average 4.17 3.75 3.51 3.51 3.37 3.37 3.87 3.53 4.01 5 years 25.90 20.86 22.02 20.02 21.18 21.18 24.17 20.14 27.34 Annual average 4.71 3.86 4.06 3.72 3.92 3.92 4.42 3.74 4.95 3 years 11.17 6.72 9.11 6.15 8.61 8.61 10.26 6.68 11.94 Annual average 3.59 2.19 2.95 2.01 2.79 2.79 3.31 2.18 3.83 1 year –3.06 –6.93 –3.59 –8.27 –3.73 –4.67 –3.24 –6.39 –2.83 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class A, C, M, and Y shares before their inception is derived from the historical performance of class B shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not assume conversion to class A shares. AMT-Free Municipal Fund 11 Comparative index returns For periods ended 7/31/13 Lipper General & Insured Barclays Municipal Municipal Debt Funds Bond Index category average* Annual average (life of fund) 6.87% 6.27% 10 years 58.38 47.15 Annual average 4.71 3.92 5 years 28.04 24.50 Annual average 5.07 4.46 3 years 11.60 11.64 Annual average 3.73 3.73 1 year –2.19 –3.04 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/13, there were 253, 223, 204, 160, and 31 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,122 and $13,929, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,149. A $10,000 investment in the fund’s class Y shares would have been valued at $14,819. 12 AMT-Free Municipal Fund Fund price and distribution information For the 12-month period ended 7/31/13 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.549509 $0.452914 $0.429251 $0.507880 $0.586277 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 7/31/12 $15.75 $16.41 $15.76 $15.78 $15.78 $16.31 $15.76 7/31/13 14.74 15.35 14.76 14.78 14.78 15.28 14.75 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 3.72% 3.57% 3.09% 2.93% 3.44% 3.33% 3.95% Taxable equivalent 4 6.57 6.31 5.46 5.18 6.08 5.88 6.98 Current 30-day SEC yield 5 N/A 2.88 2.38 2.24 N/A 2.65 3.24 Taxable equivalent 4 N/A 5.09 4.20 3.96 N/A 4.68 5.72 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal and state combined tax rate for 2013. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class Y (inception dates) (9/20/93) (9/9/85) (7/26/99) (6/1/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.10% 5.94% 5.71% 5.71% 5.46% 5.46% 5.86% 5.74% 5.90% 10 years 46.61 40.75 37.50 37.50 35.63 35.63 42.50 37.86 44.27 Annual average 3.90 3.48 3.24 3.24 3.09 3.09 3.60 3.26 3.73 5 years 27.69 22.58 23.68 21.68 22.90 22.90 25.93 21.84 29.24 Annual average 5.01 4.16 4.34 4.00 4.21 4.21 4.72 4.03 5.26 3 years 13.99 9.43 11.81 8.81 11.44 11.44 13.05 9.38 14.78 Annual average 4.46 3.05 3.79 2.85 3.68 3.68 4.17 3.03 4.70 1 year 0.15 –3.85 –0.53 –5.36 –0.61 –1.58 –0.11 –3.36 0.39 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. AMT-Free Municipal Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 7/31/12 0.79% 1.40% 1.55% 1.05% 0.55% Annualized expense ratio for the six-month period ended 7/31/13* 0.77% 1.39% 1.54% 1.04% 0.54% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2013, to July 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.73 $6.72 $7.44 $5.03 $2.61 Ending value (after expenses) $951.50 $948.70 $948.00 $950.40 $952.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 AMT-Free Municipal Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2013, use the following calculation method. To find the value of your investment on February 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.86 $6.95 $7.70 $5.21 $2.71 Ending value (after expenses) $1,020.98 $1,017.90 $1,017.16 $1,019.64 $1,022.12 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. AMT-Free Municipal Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 AMT-Free Municipal Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2013, Putnam employees had approximately $394,000,000 and the Trustees had approximately $94,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. AMT-Free Municipal Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 AMT-Free Municipal Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and AMT-Free Municipal Fund 19 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable 20 AMT-Free Municipal Fund to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating AMT-Free Municipal Fund 21 in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the sec ond time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper General & Insured Municipal Debt Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 252, 225 and 200 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) 22 AMT-Free Municipal Fund Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. AMT-Free Municipal Fund 23 Financial statements A note about your fund’s auditors A non-U.S. member firm in Pricewaterhouse-Coopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 AMT-Free Municipal Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Tax-Free Income Trust and Shareholders of Putnam AMT-Free Municipal Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam AMT-Free Municipal Fund (the “fund”) at July 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2013 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 10, 2013 AMT-Free Municipal Fund 25 The fund’s portfolio 7/31/13 Key to abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized COP Certificates of Participation NATL National Public Finance Guarantee Corp. FGIC Financial Guaranty Insurance Company PSFG Permanent School Fund Guaranteed FHA Insd. Federal Housing Administration Insured SGI Syncora Guarantee, Inc. FHLMC Coll. Federal Home Loan Mortgage VRDN Variable Rate Demand Notes, which are Corporation Collateralized floating-rate securities with long-term maturities, FNMA Coll. Federal National Mortgage that carry coupons that reset every one or seven AssociationCollateralized days. The rate shown is the current interest rate at FRB Floating Rate Bonds: the rate shown is theclose of the reporting period. the current interest rate at the close of the reportingperiod MUNICIPAL BONDS AND NOTES (99.5%)* Rating** Principal amount Value Alabama (1.0%) AL Hsg. Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 1/2s, 10/1/37 Aaa $625,000 $632,994 AL State Port Auth. Docks Fac. Rev. Bonds, 6s, 10/1/40 A– 1,000,000 1,110,840 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 6 3/4s, 2/1/29 Ba1 1,000,000 1,033,210 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 1,500,000 1,614,255 Alaska (0.9%) Anchorage, G.O. Bonds, Ser. D, AMBAC, 5s, 8/1/25 AA+ 3,420,000 3,691,377 Arizona (5.1%) AZ State Sports & Tourism Auth. Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, 5s, 7/1/30 A1 2,000,000 2,040,239 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa2 1,000,000 986,130 El Mirage G.O. Bonds, AGM, 5s, 7/1/42 AA– 750,000 750,495 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 2,125,000 2,098,905 Glendale, Wtr. & Swr. Rev. Bonds, 5s, 7/1/28 AA 1,000,000 1,057,370 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co.), Ser. E, 5 3/4s, 6/1/34 Baa1 3,250,000 3,632,135 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 1,400,000 1,423,464 Salt River Agricultural Impt. & Pwr. Dist. Rev. Bonds, Ser. A, 5s, 12/1/30 Aa1 4,000,000 4,288,520 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Ser. C, AGM, 5s, 9/1/35 AA– 2,000,000 2,016,520 26 AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Arizona cont. Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 AA/P $1,715,000 $1,715,000 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, 6 1/2s, 7/1/39 Baa1 1,750,000 1,919,208 California (14.7%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6 1/8s, 7/1/41 BBB 500,000 530,970 (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/32 BBB 450,000 436,068 Alameda, Corridor Trans. Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 10/1/29 AA– 1,000,000 1,044,490 Bay Area Toll Auth. of CA Rev. Bonds (Toll Bridge), Ser. S-4, 5s, 4/1/33 A1 800,000 812,816 CA Rev. Bonds (Adventist Hlth. Syst.-West), Ser. A, 5 3/4s, 9/1/39 A 1,000,000 1,071,770 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Northern CA Retired Officers), 5s, 1/1/20 A 350,000 391,808 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/4s, 6/1/40 Baa2 1,000,000 1,081,010 (Biola U.), 5s, 10/1/38 Baa1 1,000,000 947,880 CA Muni. Fin. Auth. Sr. Living Rev. Bonds (Pilgrim Place Claremont), Ser. A, 5 7/8s, 5/15/29 A 1,500,000 1,577,310 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 5,000,000 5,852,799 5s, 2/1/38 A1 3,000,000 3,059,040 5s, 4/1/37 A1 1,000,000 1,022,230 CA State Pub. Wks. Board Rev. Bonds (Riverside Campus), Ser. B, 6s, 4/1/25 A2 3,000,000 3,439,620 Ser. G-1, 5 1/4s, 10/1/23 A2 3,000,000 3,380,280 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Sutter Hlth.), Ser. B, 5 1/4s, 11/15/48 Aa3 1,550,000 1,544,932 CA Statewide Cmnty., Dev. Auth. Rev. Bonds (Sr. Living — Presbyterian Homes), 6 5/8s, 11/15/24 BBB– 2,000,000 2,201,320 (St. Joseph), NATL, 5 1/8s, 7/1/24 AA– 2,000,000 2,195,340 Chula Vista, Muni. Fin. Auth. Special Tax Bonds, 5 1/2s, 9/1/30 ## BBB+ 800,000 824,856 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, AMBAC, zero%, 6/1/24 A2 5,000,000 3,260,500 Grossmont-Cuyamaca, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero%, 8/1/17 Aa2 2,100,000 1,939,749 Infrastructure & Econ. Dev. Bank Rev. Bonds (J. David Gladstone Inst.), Ser. A, 5s, 10/1/31 A– 1,000,000 1,005,260 Los Angeles, Dept. Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. A, 5s, 5/15/40 AA 1,000,000 1,014,850 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 750,000 863,790 AMT-Free Municipal Fund 27 MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value California cont. Merced, City School Dist. G.O. Bonds (Election of 2003), NATL zero%, 8/1/25 A $1,190,000 $653,679 zero%, 8/1/24 A 1,125,000 665,865 zero%, 8/1/23 A 1,065,000 670,258 zero%, 8/1/22 A 1,010,000 678,205 Northern CA Pwr. Agcy. Rev. Bonds (Hydroelec. Project No. 1), Ser. A 5s, 7/1/31 A+ 500,000 520,020 5s, 7/1/30 A+ 500,000 521,885 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election 2006), Ser. A, 6 1/2s, 8/1/24 BBB/P 2,500,000 2,720,275 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (91 Express Lanes), 5s, 8/15/30 A1 530,000 546,441 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero%, 12/1/21 A 5,500,000 3,766,950 Sacramento, Muni. Util. Dist. Rev. Bonds, Ser. X, 5s, 8/15/28 AA– 650,000 695,630 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5s, 3/1/27 A2 500,000 518,665 San Francisco, City & Cnty. Arpt. Comm. Rev. Bonds (Intl. Arpt.), Ser. F, 5s, 5/1/40 A1 1,250,000 1,258,438 Santa Ana, Fin. Auth. Lease Rev. Bonds (Police Admin. & Hldg. Fac.), Ser. A, NATL, 6 1/4s, 7/1/17 A 3,680,000 4,103,200 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 1/4s, 1/1/24 A+ 1,000,000 1,101,510 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 A+ 1,000,000 997,040 U. of CA Rev. Bonds, Ser. AF, 5s, 5/15/36 Aa1 2,690,000 2,808,252 Ventura Cnty., COP (Pub. Fin. Auth. III), 5s, 8/15/20 AA 1,000,000 1,084,260 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No.98-1 Chapman Heights), 5 3/8s, 9/1/30 BBB+ 375,000 384,731 Colorado (2.4%) CO Hlth. Fac. Auth. Rev. Bonds (Valley View Assn.), 5 1/4s, 5/15/42 BBB+ 2,000,000 1,959,120 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB– 1,850,000 1,761,422 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. B, 5 1/4s, 11/15/32 A2 1,500,000 1,546,770 Ser. B, 5s, 11/15/37 A1 3,000,000 3,021,930 E-ub. Hwy. Auth. Rev. Bonds Ser. C1, NATL, 5 1/2s, 9/1/24 A 1,000,000 1,055,420 Ser. A, NATL, zero%, 9/1/34 A 3,525,000 1,052,318 Florida (7.8%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 1,250,000 1,388,613 Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. O, 5 3/8s, 10/1/29 A1 1,000,000 1,073,190 28 AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Florida cont. Double Branch Cmnty. Dev. Dist. Special Assessment Bonds, Ser. A-1, 4 1/4s, 5/1/34 A– $360,000 $311,940 FL State Board of Ed. G.O. Bonds (Capital Outlay 2011), Ser. F, 5s, 6/1/30 AAA 2,520,000 2,694,686 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 A 10,000,000 11,501,099 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 2,000,000 2,177,420 Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/34 Aa3 1,000,000 1,019,210 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A3 1,000,000 995,560 Miami-Dade Cnty., Wtr. & Swr. Rev. Bonds, AGM, SGI, 5s, 10/1/23 Aa3 1,000,000 1,094,340 Orlando & Orange Cnty., Expressway Auth. Rev. Bonds, AGM, 5s, 7/1/25 AA– 500,000 539,075 Orlando Cmnty. Redev. Agcy. Tax Alloc. Bonds (Republic Drive/Universal), 5s, 4/1/23 A–/F 1,630,000 1,748,175 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 3,000,000 3,060,990 South Lake Hosp. Dist. Rev. Bonds (South Lake Hosp.), Ser. A, 6s, 4/1/29 Baa1 660,000 715,414 Sumter Cnty., School Dist. Rev. Bonds (Multi-Dist. Loan Program), AGM, 7.15s, 11/1/15 (Escrowed to maturity) AA– 3,935,000 4,500,617 Tampa-Hillsborough Cnty., Expressway Auth. Rev. Bonds, Ser. A, 5s, 7/1/28 A3 755,000 780,179 Georgia (1.8%) Atlanta, Arpt. Rev. Bonds, Ser. C, 5 7/8s, 1/1/24 A1 1,500,000 1,747,605 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 1,500,000 1,707,675 Fulton Cnty., Dev. Auth. Rev. Bonds (Klaus Pkg. & Fam. Hsg. Project), NATL, 5 1/4s, 11/1/20 Aa3 3,360,000 3,391,214 (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 900,000 893,115 Guam (0.3%) Territory of GU, Rev. Bonds, Ser. A, 5 3/8s, 12/1/24 BBB+ 1,000,000 1,043,140 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/30 AA– 200,000 204,860 Hawaii (0.1%) HI State Dept. Budget & Fin. Rev. Bonds (Kahala Sr. Living Cmnty.), 5 1/4s, 11/15/37 BBB–/F 250,000 247,273 Illinois (6.6%) Chicago, G.O. Bonds, Ser. A, 5s, 1/1/33 Aa3 2,000,000 1,980,300 Chicago, Board of Ed. G.O. Bonds, Ser. A, NATL, 5 1/4s, 12/1/19 A+ 1,500,000 1,504,695 AMT-Free Municipal Fund 29 MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Illinois cont. Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A2 $700,000 $723,373 Ser. A, 5 5/8s, 1/1/35 A2 650,000 675,669 Ser. F, 5s, 1/1/40 A2 1,045,000 1,010,745 Cicero, G.O. Bonds, Ser. A, SGI, 5 1/4s, 1/1/21 A+/P 2,250,000 2,306,903 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. B, NATL, 5 3/4s, 11/1/28 A2 2,500,000 2,671,875 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 1,000,000 1,050,570 (American Wtr. Cap. Corp.), 5 1/4s, 10/1/39 A– 1,575,000 1,546,319 IL State G.O. Bonds 5 1/2s, 7/1/38 A3 250,000 254,380 5s, 3/1/34 A3 1,000,000 942,750 5s, 8/1/21 A3 1,000,000 1,078,440 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM, 5s, 1/1/22 Aa3 2,500,000 2,744,074 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero%, 12/15/22 A 5,500,000 3,803,195 Regl. Trans. Auth. Rev. Bonds, Ser. A, AMBAC, 8s, 6/1/17 Aa3 5,000,000 5,990,200 Indiana (1.4%) IN Muni. Pwr. Agcy. Supply Syst. Rev. Bonds, Ser. B, 5 3/4s, 1/1/29 A1 1,000,000 1,106,270 IN State Fin. Auth. Rev. Bonds (BHI Sr. Living), 5 3/4s, 11/15/41 BBB+/F 1,000,000 1,039,940 IN State Hsg. Fin. Auth. Rev. Bonds (Single Family Mtge.), Ser. A-1, GNMA Coll., FNMA Coll., 4.1s, 7/1/15 Aaa 25,000 25,389 Rockport, Poll. Control Mandatory Put Bond (6/2/14) FRB (IN-MI Pwr. Co.) Ser. A, 6 1/4s, 6/1/25 Baa2 2,000,000 2,087,380 Ser. B, 6 1/4s, 6/1/25 Baa2 1,500,000 1,564,740 Kansas (0.3%) KS State Dev. Fin. Auth. Rev. Bonds (Lifespace Cmnty’s. Inc.), Ser. S, 5s, 5/15/30 A/F 1,455,000 1,459,874 Kentucky (0.7%) Breckinridge Cnty., Lease Program VRDN, Ser. A, 0.05s, 2/1/32 VMIG1 1,255,000 1,255,000 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.) Ser. A, 6 1/4s, 6/1/39 A– 800,000 839,616 Ser. B, 5 5/8s, 9/1/39 A– 1,000,000 1,019,240 30 AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Louisiana (1.6%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A3 $3,000,000 $3,081,150 Stadium & Exposition Dist. Rev. Bonds, Ser. A, 5s, 7/1/36 A3 2,775,000 2,794,286 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 5s, 5/15/23 A 800,000 872,968 Maryland (0.5%) MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (U. of MD Med. Syst.), AMBAC, 5 1/4s, 7/1/28 A2 2,000,000 2,121,260 Massachusetts (3.7%) MA Edl. Fin. Auth. Rev. Bonds, Ser. A, 5 1/2s, 1/1/22 AA 1,000,000 1,098,200 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A+ 1,000,000 1,028,640 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 6.8s, 4/15/22 BBB 700,000 754,033 (Emerson College), Ser. A, 5 1/2s, 1/1/30 Baa1 2,000,000 2,051,940 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 500,000 483,335 MA State Dev. Fin. Agcy. Solid Waste Disp. Mandatory Put Bonds (5/1/19) (Dominion Energy Brayton), Ser. 1, 5 3/4s, 12/1/42 (Prerefunded 5/1/19) A– 1,000,000 1,229,750 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 2,000,000 2,180,720 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 500,000 531,010 (Harvard U.), Ser. A, 5 1/2s, 11/15/36 Aaa 1,815,000 2,028,298 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 1,650,000 1,699,896 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 162, FNMA Coll, FHLMC Coll., 2 3/4s, 12/1/41 Aa2 1,000,000 1,032,640 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds, 5 1/4s, 7/1/36 A1 1,500,000 1,561,920 Michigan (4.9%) Detroit, Swr. Disp. Rev. Bonds, Ser. B, AGM, 7 1/2s, 7/1/33 AA– 1,000,000 1,087,030 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA– 1,575,000 1,575,646 MI State Fin. Auth. Rev. Bonds (Revolving Fund- Clean Wtr), 5s, 10/1/30 AAA 1,860,000 1,983,690 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,066,530 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A2 1,250,000 1,191,425 (Henry Ford Hlth.), 5 1/4s, 11/15/24 A2 1,000,000 1,070,450 MI State Strategic Fund Rev. Bonds (Dow Chemical), Ser. B-2, 6 1/4s, 6/1/14 Baa2 1,000,000 1,040,840 MI State Strategic Fund Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A1 4,000,000 4,935,559 AMT-Free Municipal Fund 31 MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Michigan cont. Midland Cnty., Bldg. Auth. Rev. Bonds, AGM, 5s, 10/1/25 Aa3 $1,000,000 $1,072,100 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/27 AA– 1,775,000 1,860,768 Wayne Charter Cnty., G.O. Bonds (Bldg. Impt.), Ser. A, 6 3/4s, 11/1/39 Baa2 485,000 509,565 Western MI U. Rev. Bonds, AGM, 5s, 11/15/28 AA– 3,500,000 3,687,985 Minnesota (1.2%) Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. B, 5s, 1/1/31 A 500,000 516,610 Minneapolis, Rev. Bonds (National Marrow Donor Program), 4 7/8s, 8/1/25 BBB 1,350,000 1,359,788 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/26 BBB– 1,500,000 1,545,870 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A2 1,800,000 1,828,530 Mississippi (1.7%) MS Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 1,750,000 1,769,880 MS Bus. Fin. Corp. Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. B, 0.05s, 12/1/30 VMIG1 5,000,000 5,000,000 MS Home Corp. Rev. Bonds (Single Fam. Mtge.), Ser. D-1, GNMA Coll, FNMA Coll, FHLMC Coll., 6.1s, 6/1/38 Aaa 655,000 700,503 Missouri (2.2%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5 3/4s, 6/1/39 A+ 1,150,000 1,218,598 MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,000,000 2,151,280 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)), Ser. B, 0.05s, 9/1/30 VMIG1 4,000,000 4,000,000 MO State Dev. Fin. Board Infrastructure Fac. Rev. Bonds (Independence, Elec. Syst. Dogwood), Ser. A, 5s, 6/1/37 A 2,200,000 2,024,286 Nebraska (0.9%) Central Plains, Energy Rev. Bonds (NE Gas No.3), 5s, 9/1/32 A3 1,000,000 981,880 NE Edl. Fin. Auth. VRDN (Creighton U.), 0.05s, 7/1/35 VMIG1 1,435,000 1,435,000 NE Pub. Pwr. Dist. Rev. Bonds Ser. A, 5s, 1/1/32 A1 1,000,000 1,046,750 Ser. C, 5s, 1/1/26 A1 300,000 326,391 Nevada (0.7%) Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5s, 8/1/20 BBB– 545,000 562,173 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.05s, 6/1/42 VMIG1 2,475,000 2,475,000 32 AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value New Hampshire (0.7%) NH Hlth. & Ed. Fac. Auth. VRDN (Dartmouth College), Ser. A, 0.05s, 6/1/31 VMIG1 $3,000,000 $3,000,000 New Jersey (2.5%) Middlesex Cnty., COP (Civic Square IV Redev.), 5s, 10/15/22 AA+ 1,865,000 2,100,400 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St.Peter’s U. Hosp.), 5 3/4s, 7/1/37 Ba1 1,000,000 1,018,300 NJ State Econ. Dev. Auth. Rev. Bonds, Ser. II, 5s, 3/1/27 A1 2,500,000 2,629,775 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 1,000,000 1,039,340 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans Syst.), Ser. B, 5 1/4s, 6/15/36 A1 1,000,000 1,039,740 (Trans. Program), Ser. AA, 5s, 6/15/38 A1 2,750,000 2,789,160 New Mexico (0.2%) Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5s, 5/15/42 BBB– 900,000 756,828 New York (6.3%) Erie Cnty., Indl. Dev. Agcy. School Fac. Rev. Bonds (City School Dist. Buffalo), Ser. A, AGM 5 3/4s, 5/1/28 Aa3 2,275,000 2,520,700 5 3/4s, 5/1/27 Aa3 5,590,000 6,256,215 Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A, 5 3/4s, 2/15/47 A2 1,000,000 1,065,910 Metro. Trans. Auth. Rev. Bonds, Ser. D 5s, 11/15/36 A2 3,000,000 3,032,190 5s, 11/15/29 A2 4,000,000 4,168,560 NY City, G.O. Bonds, Ser. D-1, 5s, 10/1/36 Aa2 1,400,000 1,443,400 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds Ser. FF, 5s, 6/15/45 AA+ 2,000,000 2,050,260 Ser. AA, 5s, 6/15/34 AA+ 1,000,000 1,041,480 NY City, Transitional Fin. Auth. Rev. Bonds, Ser. E-1, 5s, 2/1/37 AAA 1,000,000 1,040,680 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 2,000,000 2,207,000 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 900,000 992,799 Syracuse, Indl. Dev. Agcy. School Fac. Rev. Bonds (Syracuse City School Dist.), Ser. A, AGM, 5s, 5/1/25 Aa3 1,000,000 1,093,700 North Carolina (0.5%) NC Cap. Fin. Agcy. Edl. Fac. Rev. Bonds (Meredith College), 6s, 6/1/31 BBB 500,000 526,835 NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, 5 1/2s, 1/1/26 A– 1,500,000 1,609,845 AMT-Free Municipal Fund 33 MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Ohio (6.1%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 B3 $500,000 $378,170 5 3/8s, 6/1/24 B3 4,195,000 3,572,252 5 1/8s, 6/1/24 B3 1,235,000 1,027,322 Cleveland, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 1/1/31 A– 400,000 394,496 Columbus G.O. Bonds, Ser. A, 5s, 2/15/25 Aaa 1,500,000 1,711,500 Hamilton Cnty., Sales Tax Rev. Bonds, Ser. A, 5s, 12/1/32 A2 2,000,000 2,020,200 JobsOhio Beverage Syst. Rev. Bonds (Statewide Sr. Lien Liquor Profits), Ser. A, 5s, 1/1/38 AA 1,300,000 1,318,447 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, AGM, 5s, 4/1/24 AA– 2,000,000 2,136,740 Lucas Cnty., Hlth. Care Fac. Rev. Bonds (Sunset Retirement Cmntys.), 5 1/2s, 8/15/30 A–/F 650,000 669,877 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, 5s, 11/1/28 Aaa 610,000 647,564 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds, Ser. 85-A, FGIC, FHA Insd., U.S. Gov’t Coll., zero%, 1/15/15 (Escrowed to maturity) AAA/P 5,000 4,589 OH State Air Quality Dev. Auth. Rev. Bonds (First Energy), Ser. A, 5.7s, 2/1/14 Baa2 1,500,000 1,528,410 (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 750,000 813,743 OH State Higher Edl. Fac. Rev. Bonds (U. of Dayton), Ser. A, 5 5/8s, 12/1/41 A2 1,000,000 1,048,470 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5 1/4s, 2/15/32 ## A1 700,000 730,863 Penta Career Ctr. COP 5s, 4/1/20 Aa3 1,095,000 1,233,934 5s, 4/1/19 Aa3 2,470,000 2,796,485 U. of Akron Rev. Bonds, Ser. B, AGM, 5 1/4s, 1/1/26 AA– 3,375,000 3,671,561 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group), Ser. A, 5 3/4s, 7/1/33 A 500,000 516,750 Oregon (0.3%) Keizer, Special Assmt. Bonds (Keizer Station), Ser. A, 5.2s, 6/1/31 A1 495,000 487,055 OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 750,000 802,523 Pennsylvania (7.1%) Allegheny Cnty., G.O. Bonds, Ser. C-70, 5s, 12/1/37 A1 1,000,000 1,000,670 Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (U. of Pittsburgh Med.), 5 5/8s, 8/15/39 Aa3 3,000,000 3,186,150 Allentown, Neighborhood Impt. Zone Dev. Auth. Rev. Bonds, Ser. A, 5s, 5/1/42 Baa2 700,000 648,739 34 AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Pennsylvania cont. Berks Cnty., Muni. Auth. Rev. Bonds (Reading Hosp. & Med. Ctr.), Ser. A-3, 5 1/2s, 11/1/31 AA $3,000,000 $3,223,830 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 6s, 6/1/29 A 2,500,000 2,700,650 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A, 5 3/8s, 7/1/23 BBB+ 2,500,000 2,680,475 Monroe Cnty., Hosp. Auth. Rev. Bonds (Pocono Med. Ctr.), 5s, 1/1/27 A– 950,000 956,156 Montgomery Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-1, 5 1/4s, 11/15/16 BBB+ 1,100,000 1,195,678 PA Econ. Dev. Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Co.), 6.2s, 4/1/39 A1 1,900,000 2,064,502 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U. Foundation), 6s, 7/1/43 Baa3 500,000 515,910 PA State Higher Edl. Fac. Auth. Student Hsg. Rev. Bonds (East Stroudsburg U.), 5s, 7/1/31 Baa3 2,760,000 2,577,095 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5 1/4s, 8/1/40 BBB+ 1,400,000 1,422,904 Philadelphia, Wtr. & Waste Wtr. Rev. Bonds, 5s, 11/1/26 A1 4,220,000 4,543,041 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA– 1,225,000 1,242,297 Pittsburgh, G.O. Bonds, Ser. B, 5s, 9/1/25 A1 1,250,000 1,363,163 Wilkes-Barre, Fin. Auth. Rev. Bonds (U.of Scranton), 5s, 11/1/40 A 1,000,000 1,002,330 Puerto Rico (2.1%) Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. XX, 5 1/4s, 7/1/40 BBB 2,250,000 1,843,200 Cmnwlth. of PR, Infrastructure Fin. Auth. Rev. Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 BBB+ 865,000 881,080 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A+ 5,100,000 5,037,831 Ser. C, 5s, 8/1/40 Aa3 1,550,000 1,418,963 Tennessee (0.5%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 1,850,000 1,945,793 Texas (7.2%) Central TX Regl. Mobility Auth. Rev. Bonds (Sr.Lien), Ser. A, 5s, 1/1/33 Baa2 300,000 292,350 Collin Cnty., G.O. Bonds, Ser. A, 5s, 2/15/23 Δ Aaa 550,000 647,548 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 2,500,000 2,592,875 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 Aaa 2,500,000 2,858,550 Grand Parkway Trans. Corp. Rev. Bonds (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 ## AA 900,000 871,308 AMT-Free Municipal Fund 35 MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value Texas cont. Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (Texas Med. Ctr.), Ser. B-1, 0.05s, 9/1/31 VMIG1 $2,130,000 $2,130,000 Hays Cnty., G.O. Bonds, AGM, 5s, 8/15/24 (Prerefunded 8/15/14) Aa2 1,190,000 1,248,239 La Joya, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 (Prerefunded 2/15/18) Aaa 2,500,000 2,919,850 Laredo, I S D Pub. Fac. Corp. Rev. Bonds, Ser. C, AMBAC, 5s, 8/1/29 A 1,000,000 1,000,180 Mansfield, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/27 (Prerefunded 2/15/15) Aaa 2,000,000 2,142,220 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa2 600,000 664,332 North TX, Thruway Auth. Rev. Bonds (First Tier), Ser. A, 6 1/4s, 1/1/24 A2 3,500,000 4,037,180 North TX, Tollway Auth. Rev. Bonds, Ser. A, NATL, 5 1/8s, 1/1/28 A2 1,500,000 1,583,610 Pharr, San Juan — Alamo, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/1/30 Aaa 2,000,000 2,131,320 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.08s, 11/15/33 VMIG1 800,000 800,000 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– 1,000,000 967,930 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A– 1,000,000 1,053,330 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/31 A3 1,000,000 952,590 TX State Trans. Comm. Tpk. Syst. Rev. Bonds (1stTier), Ser. A, 5s, 8/15/41 A– 2,150,000 2,059,378 Utah (0.5%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. D, 0.05s, 5/15/36 A–1+ 2,000,000 2,000,000 Virginia (0.4%) Chesapeake, Toll Rd. Rev. Bonds (Sr. Trans. Syst.), Ser. A, 5s, 7/15/27 BBB 200,000 197,622 Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A3 1,575,000 1,716,451 Washington (3.0%) WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 1/8s, 10/1/24 Baa1 2,500,000 2,600,775 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa3 1,000,000 1,095,770 Ser. B, NATL, 5s, 2/15/27 A 2,140,000 2,197,224 WA State Pub. Pwr. Supply Syst. Rev. Bonds (Nuclear No. 3), Ser. B, NATL, 7 1/8s, 7/1/16 Aa1 6,000,000 7,070,640 36 AMT-Free Municipal Fund MUNICIPAL BONDS AND NOTES (99.5%)* cont. Rating** Principal amount Value West Virginia (0.1%) WV State Econ. Dev. Auth. Solid Waste Disp. Fac. FRB (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa2 $500,000 $527,640 Wisconsin (1.1%) WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,000,000 2,310,640 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,250,000 1,368,463 WI State Hlth. & Edl. Facs. Auth. Rev. Bonds (Three Pillars Sr. Living), 5s, 8/15/33 A–/F 1,000,000 952,560 Wyoming (0.4%) Sweetwater Cnty., Poll. Control Rev. Bonds (IdahoPower Co.), 5 1/4s, 7/15/26 A2 1,800,000 1,869,750 Total municipal bonds and notes (cost $413,333,484) SHORT-TERM INVESTMENTS (0.0%)* Shares Value SSgA Prime Money Market Fund 0.02% P 100,000 $100,000 Total short-term investments (cost $100,000) TOTAL INVESTMENTS Total investments (cost $413,433,484) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $429,096,255. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $402,204 to cover certain derivatives contracts. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. AMT-Free Municipal Fund 37 The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 17.2% Health care 16.8 Local government 16.1 Education 11.0 Transportation 10.1 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 11.8% OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,000,000 9/11/13 — 3.11% minus MMD $(402,204) (Municipal Market Data) rate for AAA non-insured General Obligation bonds 20 year Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $426,936,984 $— Short-term investments 100,000 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(402,204) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 38AMT-Free Municipal Fund Statement of assets and liabilities 7/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $413,433,484) $427,036,984 Cash 113,081 Interest and other receivables 4,780,593 Receivable for shares of the fund sold 86,391 Receivable for investments sold 4,735,029 Total assets LIABILITIES Payable for investments purchased 1,352,835 Payable for purchases of delayed delivery securities (Note 1) 2,428,719 Payable for shares of the fund repurchased 2,555,930 Payable for compensation of Manager (Note 2) 168,154 Payable for custodian fees (Note 2) 4,790 Payable for investor servicing fees (Note 2) 18,271 Payable for Trustee compensation and expenses (Note 2) 129,639 Payable for administrative services (Note 2) 774 Payable for distribution fees (Note 2) 110,884 Distributions payable to shareholders 293,358 Unrealized depreciation on OTC swap contracts (Note 1) 402,204 Collateral on certain derivative contracts, at value (Note 1) 100,000 Other accrued expenses 90,265 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $421,684,594 Distributions in excess of net investment income (Note 1) (127,527) Accumulated net realized loss on investments (Note 1) (5,662,108) Net unrealized appreciation of investments 13,201,296 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) AMT-Free Municipal Fund 39 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($356,786,739 divided by 24,198,175 shares) $14.74 Offering price per class A share (100/96.00 of $14.74)* $15.35 Net asset value and offering price per class B share ($3,825,812 divided by 259,219 shares)** $14.76 Net asset value and offering price per class C share ($37,025,714 divided by 2,504,813 shares)** $14.78 Net asset value and redemption price per class M share ($1,120,406 divided by 75,794 shares) $14.78 Offering price per class M share (100/96.75 of $14.78)† $15.28 Net asset value, offering price and redemption price per class Y share ($30,337,584 divided by 2,056,168 shares) $14.75 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 40 AMT-Free Municipal Fund Statement of operations Year ended 7/31/13 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $2,217,779 Investor servicing fees (Note 2) 222,365 Custodian fees (Note 2) 10,130 Trustee compensation and expenses (Note 2) 47,158 Distribution fees (Note 2) 1,461,249 Administrative services (Note 2) 14,488 Other 165,417 Total expenses Expense reduction (Note 2) (1,194) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (252,146) Net realized loss on futures contracts (Note 1) (26,571) Net unrealized depreciation of investments and swap contracts during the year (31,903,391) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. AMT-Free Municipal Fund 41 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $17,435,039 $16,077,354 Net realized gain (loss) on investments (278,717) 541,584 Net unrealized appreciation (depreciation) of investments (31,903,391) 28,647,630 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (15,299) (142,475) Class B (146) (1,678) Class C (1,534) (10,775) Class M (34) (411) Class Y (1,193) (4,728) From tax-exempt net investment income Class A (14,630,453) (13,839,264) Class B (120,681) (116,871) Class C (1,208,646) (963,458) Class M (33,108) (32,632) Class Y (1,290,973) (846,050) Increase (decrease) from capital share transactions (Note 4) (13,597,954) 69,127,193 Total increase (decrease) in net assets NET ASSETS Beginning of year 474,743,345 376,307,926 End of year (including distributions in excess of net investment income of $127,527 and $196,456, respectively) The accompanying notes are an integral part of these financial statements. 42 AMT-Free Municipal Fund This page left blank intentionally. AMT-Free Municipal Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income distributions fees reimbursements end of period value (%) a (in thousands) (%) b netassets (%) (%) Class A July 31, 2013 .55 (1.01) (.55) — — .77 3.54 16 July 31, 2012 .61 1.08 (.60) — — .78 3.98 10 July 31, 2011 .63 (.26) (.63) — c — d .77 4.34 25 July 31, 2010 .63 .64 (.62) — c — .79 e 4.24 e 13 July 31, 2009 .58 (.05) (.59) — c — .85 e 4.07 e 22 Class B July 31, 2013 .46 (1.01) (.45) — — 1.38 2.92 16 July 31, 2012 .52 1.08 (.51) — — 1.40 3.37 10 July 31, 2011 .54 (.27) (.54) — c — d 1.39 3.68 25 July 31, 2010 .54 .64 (.53) — c — 1.41 e 3.61 e 13 July 31, 2009 .49 (.05) (.50) — c — 1.48 e 3.43 e 22 Class C July 31, 2013 .43 (1.00) (.43) — — 1.53 2.77 16 July 31, 2012 .49 1.09 (.49) — — 1.55 3.20 10 July 31, 2011 .52 (.27) (.52) — c — d 1.54 3.56 25 July 31, 2010 .51 .66 (.51) — c — 1.56 e 3.47 e 13 July 31, 2009 .47 (.05) (.48) — c — 1.63 e 3.29 e 22 Class M July 31, 2013 .51 (1.00) (.51) — — 1.03 3.27 16 July 31, 2012 .57 1.08 (.56) — — 1.05 3.72 10 July 31, 2011 .59 (.27) (.59) — c — d 1.04 4.06 25 July 31, 2010 .59 .64 (.58) — c — 1.06 e 3.96 e 13 July 31, 2009 .54 (.05) (.55) — c — 1.13 e 3.79 e 22 Class Y July 31, 2013 .59 (1.01) (.59) — — .53 3.77 16 July 31, 2012 .65 1.09 (.64) — — .55 4.17 10 July 31, 2011 .67 (.28) (.66) — c — d .54 4.59 25 July 31, 2010 .66 .65 (.65) — c — .56 e 4.47 e 13 July 31, 2009 .61 (.06) (.62) — c — .63 e 4.33 e 22 a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Amount represents less than $0.01 per share. d Reflects a non- recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non- recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets July 31, 2010 0.02% July 31, 2009 0.01 The accompanying notes are an integral part of these financial statements. 44 AMT-Free Municipal Fund AMT-Free Municipal Fund 45 Notes to financial statements 7/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2012 through July 31, 2013. Putnam AMT-Free Municipal Fund (the fund) is a diversified series of Putnam Tax-Free Income Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income exempt from federal income tax. The fund invests mainly in bonds that pay interest that is exempt from federal income tax, are investment-grade in quality, and have intermediate to long-term maturities (three years or longer). The fund does not intend to invest in securities the interest on which is subject to the alternative minimum tax (AMT). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over 46 AMT-Free Municipal Fund a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Futures contracts The fund uses futures contracts to manage interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage interest rate risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline AMT-Free Municipal Fund 47 in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $402,204 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $417,963. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2013 the fund had a capital loss carryover of $3,764,004 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,337,309 N/A $3,337,309 July 31, 2018 426,695 N/A 426,695 July 31, 2019 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $1,384,564 recognized during the period between November 1, 2012 and July 31, 2013 to its fiscal year ending July 31, 2014. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which 48 AMT-Free Municipal Fund may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals, dividends payable, and straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $64,043 to increase accumulated net investment loss, and $64,043 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $22,061,318 Unrealized depreciation (8,332,630) Net unrealized appreciation 13,728,688 Undistributed tax exempt income 115,516 Undistributed ordinary income 50,318 Capital loss carryforward (3,764,004) Post-October capital loss deferral (1,384,564) Cost for federal income tax purposes $413,308,296 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. AMT-Free Municipal Fund 49 Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $185,066 ClassM 456 ClassB 1,855 ClassY 15,342 ClassC 19,646 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,194 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $340, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $978,365 ClassM 5,098 ClassB 35,526 Total ClassC 442,260 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $55,097 and $391 from the sale of classA and classM shares, respectively, and received $1,195 and $2,650 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $952 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $73,979,720 and $80,375,294, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 50 AMT-Free Municipal Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 6,528,324 $102,535,550 6,983,214 $106,619,277 Shares issued in connection with reinvestment of distributions 759,183 11,841,784 723,720 11,046,575 7,287,507 114,377,334 7,706,934 117,665,852 Shares repurchased (8,392,935) (129,425,653) (5,064,335) (76,739,232) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 89,604 $1,408,412 60,725 $935,290 Shares issued in connection with reinvestment of distributions 6,976 108,836 6,442 98,321 96,580 1,517,248 67,167 1,033,611 Shares repurchased (69,195) (1,078,550) (92,594) (1,407,295) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 939,618 $14,823,879 1,089,272 $16,742,249 Shares issued in connection with reinvestment of distributions 66,782 1,043,903 50,861 779,070 1,006,400 15,867,782 1,140,133 17,521,319 Shares repurchased (1,014,569) (15,708,222) (385,419) (5,870,982) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 32,867 $519,535 6,509 $98,828 Shares issued in connection with reinvestment of distributions 2,000 31,190 1,639 25,067 34,867 550,725 8,148 123,895 Shares repurchased (15,254) (240,160) (14,485) (219,984) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 1,055,250 $16,580,929 1,484,285 $22,779,332 Shares issued in connection with reinvestment of distributions 61,535 959,555 33,617 516,371 1,116,785 17,540,484 1,517,902 23,295,703 Shares repurchased (1,099,414) (16,998,942) (413,032) (6,275,694) Net increase AMT-Free Municipal Fund 51 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 6: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Futures contracts (number of contracts) —* OTC total return swap contracts (notional) $690,000 * For the reporting period, the transaction volume was minimal. Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Receivables $— Payables $402,204 Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Interest rate contracts $(26,571) $(26,571) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Interest rate contracts $(402,204) $(402,204) Total Note 7: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 52 AMT-Free Municipal Fund Federal tax information (Unaudited) The fund has designated 99.89% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. AMT-Free Municipal Fund 53 About the Trustees Independent Trustees 54 AMT-Free Municipal Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. AMT-Free Municipal Fund 55 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 56 AMT-Free Municipal Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Auditors Compliance Liaison PricewaterhouseCoopers LLP Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam AMT-Free Municipal Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2013	$65,477	$	$11,267	$ — July 31, 2012	$60,516	$	$11,298	$799 For the fiscal years ended July 31, 2013 and July 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $158,767 and $174,106 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
